Citation Nr: 0417176	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for a 
1966 gastrectomy conducted at a VA medical facility.


REPRESENTATION

Appellant represented by:	Martin A. Harry, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Waco, Texas.  The veteran voiced disagreement 
in May 1996 and a Statement of the Case was issued later that 
same month.  After a request for an extension to file a 
substantive appeal by his then-attorney, the veteran timely 
filed his substantive appeal in March 1997.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in January 2003.

FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  On August 1, 1966, the veteran underwent a gastrectomy at 
a VA medical facility.

3.  The veteran did not incur additional disability as a 
result of his 1966 gastrectomy at a VA medical facility.


CONCLUSION OF LAW

The criteria by which compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from a gastrectomy conduction at a 
VA medical facility in August 1966 are not met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.358, 3.800 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran was provided with the 
criteria for substantiating his claim under 38 U.S.C.A. 
§ 1151 via the May 1996 SOC.  He was again notified of the 
criteria for the benefit sought via letter in August 2003 as 
well as what information and evidence will be obtained by VA 
such as private medical records, VA medical records, and 
records from other Federal agencies so long as he supplied 
the requisite information.  He was also informed that it was 
his responsibility to ensure that VA received all of the 
requested evidence. 
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a Supplemental 
SOC (SSOC) was provided to the veteran in January 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  As the evidence does not reflect that the veteran's 
has a current additional disability and neither had the 
veteran alleged an additional disability, a VA examination 
has not been afforded to him in the instant case.  The 
veteran's VA medical records, including all available records 
concerning his 1966 surgery, have been obtained.  His Social 
Security Administration (SSA) records were requested but an 
August 2003 response indicated that his SSA folder had been 
destroyed.  He has not identified evidence not of record.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

The veteran was previously denied compensation under 
38 U.S.C.A. § 1151 in a November 1990 Board decision.  The 
Board determined that the evidence did not show that the 
veteran's 1966 treatment resulted in an additional 
gastrointestinal disability, including on the basis that 
negligence by VA had been not been shown.  Earlier 
interpretations of the statute and implementing regulations 
required evidence of negligence on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event.  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court), and, in 1994, the 
Supreme Court decision that found that the regulation at 38 
C.F.R. § 3.358(c)(3) exceeded statutory authority by 
requiring fault on the part of VA in order for an appellant 
to prevail on a claim for benefits under 38 U.S.C.A. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd. sub nom, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 
S. Ct. 552 (1994).

In September 1993, correspondence was received from the 
veteran in which he indicated that he wanted his claim to be 
reopened based, in essence, on the Gardner decision.  Since 
the Board's previous decision discussed the element of fault, 
the case must be considered on a de novo basis and new and 
material evidence is not needed to reopen the veteran's 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993); 
aff'd, 1 F.3d 369 (Fed. Cir. 1994).  Additionally, since the 
claim in this case was filed before October 1997, (when the 
statue was amended so as to require negligence or other fault 
by VA or an event not reasonably foreseeable in order for a 
claimant to prevail), it must be adjudicated in accordance 
with the earlier version of 38 U.S.C.A. § 1151.  Thus, 
neither evidence of an unforeseen event nor evidence of VA 
negligence is required in order for this claim to be granted.

Relevant criteria provide that, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 as in effect prior to 1997.  
The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1) (1996).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  38 
C.F.R. § 3.358(b)(2) (1996).  Further, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2) 
(1996).  In addition, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1996).

In the instant case, a VA hospital summary reflects that the 
veteran received in-patient care from June 17, 1966, to 
August 11, 1966.  He had had intermittent, burning epigastric 
pain for over a year and, one month prior to admission, he 
had an episode of weakness followed by two large tarry 
stools.  He had been admitted with a two-day history of 
vomiting and just prior to admission he had vomited a teacup 
full of dark, red blood.  The veteran underwent a 50% 
gastrectomy on August 1, 1966 and his postoperative course 
was essentially negative.  The hospital summary reflects that 
it was recommended that he avoid caffeine in his diet.

The August 1, 1966, operation report reflects that the 
veteran had been admitted to the hospital with a massive 
bleed (hematocrit below 25), vomiting of blood and tarry 
stools.  He subsequently stopped bleeding and was treated 
conservatively but the veteran had a lesion on the greater 
curvature, appearing to be a gastric ulcer that did not heal 
after two months of conservative therapy.  The report 
indicates that the operation was done to prevent future 
bleeds and future problems of gastric ulcer and because of 
the possibility of a carcinoma that would kill the veteran.  
The report findings include a healed gastric ulcer in the 
mid-body of the veteran's stomach, multiple punctuate 
erosions of the gastric mucosa in the area of the antrum, and 
inflammation about the antrum and on the greater curvature 
externally.  An August 2, 1966, pathology report reflects 
that the sections of the stomach showed no evidence of 
mucosal ulceration but did show many chronic inflammatory 
cells with occasional lymphocytic aggregates in the 
interglandular stroma and in the submucosa.  The report 
indicates that frequent eosinophils and plasma cells were 
included in the inflammatory infiltrate.  There was no 
malignant change.

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 due to his 1966 gastrectomy.  The January 
2003 hearing transcript reflects that the veteran 
specifically requests compensation for his resected stomach.  
The veteran also contended that his 1966 surgery was 
conducted because of concerns about a cancerous condition and 
that as there was no pre- or early stage cancerous condition, 
the 1966 surgery was inappropriate.  

As indicated above, the August 1966 operation report reflects 
that the surgery was conducted to prevent future bleeds and 
future problems of gastric ulcer, not just because of the 
possibility of a carcinoma.  Therefore, the veteran's 
contentions in this regard are misplaced.  Furthermore, the 
gastrectomy for which the veteran specifically seeks 
compensation under § 1151, is precisely the result sought by 
the surgery in question.  This is not an additional 
disability as contemplated for an award of benefits under 
§ 1151.  Indeed, the veteran has not identified any 
additional disability for which benefits could be awarded.  
VA treatment in May and June 1973 was for a urinary tract 
infection and alcoholic gastritis.  Another VA hospital 
summary concerning treatment from December 24, 1973, to 
January 4, 1973, reflects a questionable sliding type 
diaphragmatic hernia, but contains a diagnosis of alcoholic 
gastritis.  Moreover, the veteran indicated that since his 
1966 surgery, he had had no significant abdomen trouble 
except when he was drinking.  

In March 1980, a VA hospital summary reflects that the 
veteran was again hospitalized and a rubber band ligation was 
conducted due to internal hemorrhoids.  Other than his lower 
GI symptoms, the summary reflects that the veteran had no 
history of any abdominal cramps, nausea, vomiting, 
hematemesis or melena.

A VA hospital summary reflects that the veteran was admitted 
in September 1980 due to pain in his abdomen and that he was 
admitted with a diagnosis of a ventral hernia.  The summary 
indicates that a hiatal hernia failed to be detected on 
physical examination and that the veteran was discharged the 
next day in stable condition.  The summary states that the 
veteran's upper quadrant pain seemed to be "body war type of 
pain, rather than visceral pain."

A January 1986 VA examination report contains a diagnoses 
section that does not diagnose an upper GI condition, but 
merely reflects the veteran's upper GI history.  A January 
1987 VA medical record indicates that the veteran had been 
sober for over 8 years and a February 1987 record indicates 
that the veteran was put on a diet due to obesity.

A March 1988 upper GI series report reveals that the veteran 
had a probable tiny traction diverticulum off the anterior 
wall of the distal esophagus but the esophagus otherwise 
appeared normal.  There was a questionable hiatal hernia but 
without gastroesophageal reflux demonstrated.  More current 
VA treatment records dated in the 1990's and to 2003 do not 
reflect any treatment of an upper GI condition.

In short, the complete record has been thoroughly reviewed 
but no additional disability has been alleged, identified, or 
shown.  While VA treatment records from the 1980s indicate 
that the veteran had a questionable hiatal hernia, the 
medical evidence does not reflect that he currently receives 
treatment for, or carries a diagnosis of, a hiatal hernia 
that is due to his 1966 surgery.  And while two VA hospital 
summaries reflected treatment for gastritis, the summaries 
indicate that the gastritis was induced by alcohol intake and 
the record does not contain any further evidence of episodes 
of gastritis since the veteran quit drinking.  In short, the 
evidence of record does not reflect that the veteran's 1966 
gastrectomy at a VA medical facility resulted in an 
additional disability.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  See also 38 C.F.R. § 3.358 (1996).  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for a 
1966 gastrectomy conducted at a VA medical facility is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



